Citation Nr: 0306439	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected seizure disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

The veteran was scheduled to appear at a personal hearing at 
the RO on April 3, 2002, but he failed to appear.

The veteran was sent a letter by the Board on November 15, 
2002, with a copy to his representative, in which he was 
informed that because he had failed to appear for scheduled 
VA neurological examinations in connection with his claims in 
June, August and September 2001, the Board would consider the 
provisions of 38 C.F.R. § 3.655 (2002) in adjudicating his 
claims.  It was noted that consideration of the regulation 
could result in denial of the veteran's claims.  The veteran 
was given 60 days from the date of the letter to respond by 
either submitting additional evidence or argument or by 
signing and dating the letter itself in the area designated 
and returning it to the Board.  The veteran was informed that 
if the Board did not hear from him within the 60 day period, 
it would proceed with his appeal.  No correspondence was 
received from or on behalf of the veteran within the 60 day 
period.


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
neurological examinations scheduled to be conducted in June, 
August and September 2001.




CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
VA neurological examinations which were scheduled in 2001 in 
connection with his claims of entitlement to an increased 
evaluation for service-connected seizure disorder and for 
TDIU, his claims are denied.  38 C.F.R. § 3.655 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected seizure disorder, currently evaluated as 10 
percent disabling, as well as TDIU.  The seizure disorder is 
the veteran's only compensable service-connected disability.  
Service connection has also been granted for chronic 
hypertropic laryngitis; a noncompensable disability rating 
has been assigned.  

In the interest of clarity, the Board will provide a factual 
background, the relevant VA law and regulations, an analysis 
of the claim, and a decision.

Factual background

The veteran's medical history includes a seizure disorder as 
well as alcoholism.
In August 1999, he filed a claim for an increased rating for 
his service-connected seizure disorder.  A VA neurology 
examination was completed in September 1999.  The veteran 
indicated that he could not work because of his service-
connected seizures.  Neurological examination was normal.  
The examiner noted for the record that the veteran was 
"unkempt for hygiene" and suggested that there was some  
reason for this state other than service-connected seizures. 

Another VA examination was scheduled in December 1999.  The 
veteran reported an hour late for the examination.  The 
examining physician had already departed, and the examination 
was not done.

Another VA examination was completed in May 2000.  The 
veteran, who was described by the examiner as "ill kempt", 
admitted to drinking 11/2 pints of alcohol daily.  His records 
were not available for review, and the veteran himself was 
described as "an exceedingly poor historian".  Neurological 
examination was normal.  The examiner suspected that the 
veteran's recent problems were due to his alcoholism but "we 
do not have much information on this patient" because he had 
recently moved into the area and his medical records has not 
arrived. 

According to an April 2001 VA letter to the veteran, because 
a final decision could not be made on the veteran's claim 
without adequate medical evidence, examinations were being 
scheduled for his service-connected seizure and throat 
disabilities.  The veteran was told that if he could not 
report for examination, he must notify VA as soon as 
possible.

The veteran failed to appear for a compensation and pension 
examination scheduled for May 5, 2001.  According to his 
representative the veteran's failure to report was due to 
lack of transportation.  The veteran requested that VA 
reschedule his examination because he was ready and willing 
to report.  Records on file indicate that the veteran failed 
to appear without explanation for VA neurological 
examinations scheduled for June 27, 2001, August 8, 2001 and 
September 7, 2001.

The veteran failed to appear at a scheduled personal hearing 
at the RO on April 3, 2002.  Material sent to the veteran's 
address of record by VA in August 2002 was returned as 
unclaimed.

According to a Report of Contact dated in November 2002, a 
call to a phone number found in the claims file resulted in 
obtaining an "in care of" address at which the veteran 
received his mail.  A letter was sent to the veteran, with a 
copy to his representative, by the Board at this address in 
November 2002 in which it was noted that the Board might 
consider the provisions of 38 C.F.R. § 3.655 in adjudicating 
his claims, which could result in denial of the veteran's 
claims.  The veteran was given 60 days from the date of the 
letter to respond by either submitting additional evidence or 
argument or by signing and dating the letter itself in the 
area designated and returning it to the Board.  The veteran 
was informed that if the Board did not hear from him within 
the 60 day period, it would proceed with his appeal.  No 
correspondence was received from or on behalf of the veteran 
within the 60 day period or thereafter.

Generally applicable law and regulations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim 
for an increased service-connected rating.  Suttman v. Brown, 
5 Vet. App. 127 (1993).  

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, potentially applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, for reasons expressed immediately below, the Board 
finds that resolution of the issue on appeal is based on the 
operation of law and that the VCAA is generally not 
applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  As 
will be discussed below, the Board finds that such is the 
case as to the issue on appeal.  As explained below, the 
veteran's increased rating and TDIU claims are being denied 
based on the application of 38 C.F.R. § 3.655 (2002), which 
mandates such denial.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the with 
respect to these issues, the veteran's claims are not subject 
to the provisions of the VCAA.  

To the extent that it may be determined that the VCAA is 
applicable, it will be discussed in detail immediately below.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [the Board 
has the fundamental authority to decide a claim in the
alternative].   

Notwithstanding the fact that the VCAA appears to be 
inapplicable as to these issues, the veteran has been 
accorded notice of what is required of him in the April 2002 
Supplemental Statement of the Case, which referenced the VCAA 
specifically and in detail. Moreover, with respect to the 
statutory duty to assist, the RO has complied with the VCAA 
to the extent practicable, considering the lack of 
cooperation on the part of the veteran.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
on all matters on appeal, as required by the Court's 
jurisprudence in general.  As noted elsewhere in this 
decision, he failed to report for a personal hearing which he 
had requested.

The Board has informed the veteran and his representative of 
the provisions of 38 C.F.R. § 3.655, in particular the 
consequences of his failure to report for scheduled physical 
examinations.  The veteran and his representative did not 
respond to the Board's letter.

In short, although the Board does not believe that the VCAA 
is applicable under the circumstances here presented, VA has 
clearly attempted to provide the veteran all appropriate due 
process considerations.



Analysis

As described above, after the veteran failed to appear for VA 
examination in May 2001, allegedly because of lack of 
transportation.  He was scheduled for VA neurological 
examinations in June, August and September 2001.  The veteran 
failed without explanation to report for the examinations.  
He has since made no effort to contact VA.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2002), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  See 38 C.F.R. § 3.326(a) 
(2002).

In this case, there was reason for scheduling the veteran for 
another examination of his service-connected seizure disorder 
because there was and remains unanswered questions as to the 
current severity of the veteran's seizure disorder and 
whether the veteran's current condition is related to his 
service-connected disabilities.  As indicated in the factual 
background section above, it was unclear to medical 
examiners, and thus to  RO adjudicators, exactly what role 
the veteran's alcoholism may play with respect to his seizure 
disorder in particular and his employability in general.  The 
September 1999 VA examiner noted the veteran's unkempt 
presentation and indicated that something other than the 
service-connected seizure disorder may have been involved.  
The May 2000 VA examiner did not have access to the veteran's 
records because the veteran had recently relocated.  That 
examiner, also, was unsure of the cause of the veteran's 
"ill kempt" condition.  The veteran himself indicated in a 
March 2001 statement that he wanted another VA examination.  
It is therefore clear that another examination was properly 
scheduled, because additional information was needed both as 
to the severity of the service connected seizure disorder and 
the effect of the service-connected disabilities on the 
veteran's employability.  The evidence of record does not 
serve to provide a basis for an informed adjudication of the 
veteran's claims.  Cf. 38 C.F.R. § 3.326 (2002). 

With respect to the scheduled examinations beginning in June 
2001, there is no evidence on file that the veteran did not 
receive notice to report for the examinations.  The Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)]. While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In the absence of evidence to the 
contrary, it cannot be presumed that the veteran did not 
receive notice of the scheduled VA examinations.

The Board is of course aware that the veteran appears to have 
a significant problem with alcohol abuse, may be homeless and 
may frequently move from place to place.  It is possible, 
although the Board cannot tell from the record, that the 
veteran may have moved without informing VA of his new 
address.  It must be stressed, however, that it is the 
responsibility of the veteran to keep VA apprised of his 
whereabouts.  The Court has stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The dispositive law in this case is 38 C.F.R. § 3.655 (2003).  
Under 38 C.F.R. 
§ 3.655(b), "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

The veteran failed to report for scheduled VA neurological 
examinations in June, August, and September 2001.  No 
explanation has been offered for his failure to report for 
those evaluations.  There is no evidence on file 
demonstrating that the veteran had any good cause for failing 
to report for examinations of his service-connected right 
seizure disorder when VA requested.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claims of entitlement to an increased evaluation 
for service-connected seizure disorder and for TDIU is denial 
of the claims because of his failure to report for VA 
examinations without providing good cause for the failure to 
report.


ORDER

Entitlement to an increased evaluation for a seizure disorder 
is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

